Filed 8/18/15 P. v. Padilla CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C077352

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F08011)

         v.

ROBERT F. PADILLA,

                   Defendant and Appellant.




         This case is the proverbial “tempest in a teapot.”
         Defendant Robert Frank Padilla was convicted of unlawfully taking or driving a
vehicle, evading a peace officer, being a felon in possession of a firearm, and first degree
residential burglary. His sole contention on appeal is that the trial court erroneously
ordered victim restitution to one of the victims in the amount of $11,352.45, rather than
10,372.45. He is correct: the probation officer made a mathematical error. We shall
modify the judgment accordingly.



                                                             1
                                       DISCUSSION
       Defendant’s crimes involved the residential burglary of Scott Canale’s home,
during which defendant stole Kristi Brockman’s purse, and both Canale’s and
Brockman’s keys and vehicles. Defendant was apprehended after a high-speed pursuit,
during which he lost control of the vehicle and hit two parked cars and a tree. He was
driving Brockman’s vehicle at the time.
       Only restitution to Brockman is at issue in this appeal.
       The probation officer submitted a “Restitution Determination” letter to the trial
court dated October 7, 2013. In the letter, the probation officer said “ Kristi [Brockman]
has now submitted paperwork relating her loss in this matter. Kristi [Brockman] stated
the damage to her Chevy Tahoe totaled $9,752.45, for which she was reimbursed by
Progressive Insurance, following a $100.00 deductible. Kristi [Brockman] stated the
other property (Coach purse and Coach wallet) were gifts to her with a value of $520.00.
[¶] It is therefore requested restitution in the amount of $11,352.45 be ordered on behalf
of victim Kristi Brockman.”
       At sentencing, the trial court ordered defendant “make restitution to the victim . . .
Kristi B. for $11,352.45. And that is taken from the restitution determination dated
October 7, 2013.”
       Defendant contends the $11,352.45 is in error and the result of a mathematical
miscalculation, as Brockman’s damages actually add up to $10,372.45, and requests we
modify the judgment accordingly. He is correct.
       The trial court’s error was clearly inadvertent. There was no ambiguity in the
amount of Brockman’s claimed monetary loss. It does not appear from the record that
the court intended to exercise its discretion to award an amount above the documented
total, but rather adopted the total that resulted from the probation officer’s mathematical




                                              2
miscalculation. Accordingly, we shall modify the judgment to reflect the intended
documented total of $10,372.45.1
                                      DISPOSITION
       The judgment is modified to reflect that defendant is to pay victim restitution to
Kristi Brockman in the amount of $10,372.45. As modified, the judgment is affirmed.
The trial court shall prepare an amended abstract of judgment and forward a certified
copy thereof to the Department of Corrections and Rehabilitation.



                                                        ROBIE                 , J.



We concur:



      BLEASE                , Acting P. J.



      MURRAY                , J.




1      The People argue defendant forfeited his claim on appeal because, “[w]hether
couched as an abuse of discretion or lack of substantial evidence,” he failed to object to
the amount awarded in the trial court. Defendant maintains that, if the issue is forfeited,
he received ineffective assistance of counsel. We reach the issue exercising our
discretion to resolve forfeited issues on the merits, rather than under the rubric of
ineffective assistance of counsel for failure to notice the mathematical error in the
probation officer’s totals. (See People v. Williams (1998) 17 Cal. 4th 148, 161, fn. 6.)

                                             3